Citation Nr: 1752142	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  11-29 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a disability of the lower back.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. M. Donoho, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy between March 1980 and March 1984. 

This matter comes to the Board of Veterans' Appeals (hereinafter "the Board") on appeal from a November 2009 rating decision made by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio. 

The Veteran requested, and was scheduled to appear for, a Travel Board hearing; he did not, however, appear at the scheduled hearing and he has neither explained his absence nor requested another hearing. Consequently, his request is deemed to have been withdrawn. 38 C.F.R. § 20.704(d)(2016). 

FINDING OF FACT

The Veteran's disability of the lower back, more specifically diagnosed as degenerative disc disease, was not manifested during, or incurred as a result of, his active military service.


CONCLUSION OF LAW

The criteria for service connection for degenerative disc disease have not been met. 38 U.S.C.A. §§ 1131 , 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has satisfied its statutory and regulatory duties of notice and assistance under the Veterans Claims Assistance Act of 2000 ("VCAA"). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a)(2016).

Neither the Veteran nor his representative have raised any issue regarding VA's duties to notify and assist in general or with the factual record that exists in particular. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

On May 19, 2009 VA sent a letter to the Veteran describing the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran acknowledged receipt of the letter. Accordingly, VA satisfied its duty to notify. See 38 U.S.C.A. §§5102 , 5103, 5103A; 38 C.F.R. §3.159; see also generally Scott, 789 F.3d. 1375 

VA has also satisfied its duty to assist the Veteran. 38 C.F.R. § 3.159 (c)(4). Specifically, the Veteran's treatment records, both in service and after, have been associated with his claims file. The Veteran identifies no other relevant and available records that should have been made a part of the record.  

VA afforded the Veteran an examination in November 2009. When VA undertakes to provide an examination or obtain a VA opinion, it must ensure that the resulting examination and/or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran identifies no inadequacy in either the examination or its results. 

No error or issue prevents the Board from addressing the merits of this appeal. 


II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304. 

In order to establish entitlement to service connection, there must be: (1) a current disability; (2) an in-service injury or disease; and (3) a causal connection between the current disability and the in-service disease or injury. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a) in one of three alternative ways: (1) first, if a chronic disease is diagnosed in service, subsequent manifestations of that disease, however remote in time, are generally entitled to service connection (38 C.F.R.       § 3.303 (b)); (2) second, chronic diseases that first manifest to a compensable degree within a year after discharge from service are presumed to have been manifested in service and are also generally entitled to service connection (38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a)); or (3) finally, service connection for chronic diseases may be established by evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013) (although competent nexus evidence is still required).


III. Facts and Analysis

While serving as a shipboard cook in the United States Navy, the Veteran experienced a paraspinous muscle spasm. And he currently has degenerative disc disease. But no competent and credible evidence connects the two. 

Although the ultimate credibility or weight to be afforded evidence is a question of fact, a claim will be denied only if the weight of the evidence is against it. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990). Mere conclusory or generalized lay statements that a service event or illness caused a current disability are, however, insufficient. Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (discussing when lay evidence is sufficient and competent). 

All of the evidence has been reviewed but only that which is most relevant will be discussed. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

The Veteran has reported continuing lower back pain since 2001. Medical imaging has shown certain structural changes, including disc bulging, herniation, and degeneration in the lower spine, and he has been diagnosed with disc degeneration disease. See November 2009 VA examination.The requirement that he have a current disability is, therefore, met. 

Turning then to the requirement of an in-service event, service treatment records reveal treatment for a paraspinous muscle spasm in October 1981. See Service Treatment Records. In addition, the Veteran reports that the conditions of his service generally required that he perform back-intensive duties like loading and unloading foodstuffs in confined spaces. Although perhaps less clear than the first, the Board finds that the Veteran has adequately demonstrated an in-service event. 

There is, however, no competent and credible evidence connecting the Veteran's current diagnosis with the in-service events identified.  

To the contrary, there is no evidence of back pain between October 10, 1981-when the Veteran experienced a paraspinous muscle spasm-and 2001, when he first reported back pain after service. Although the Veteran continued in service until March 1984, during which time he sought treatment for other complaints, he neither sought nor received any further treatment involving his back. And the Veteran's medical examination at discharge notes that his "spine [and] other musculoskeletal" condition was normal. See Service Treatment Records.      

Post-service treatment records contain no complaint involving the back until 2001, when the Veteran presented with a complaint of pain in the lower back. The Veteran was at that time in residential treatment, from which he requested leave for dental care. When follow up revealed that he had no dental care scheduled, the Veteran made an urgent appointment for back pain. 

At that time the Veteran complained of lower back pain persisting for only the previous few weeks, not for the fifteen years since he separated from the Navy. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

The Veteran's spine was subject to examination by VA radiologists in June 2001, May 2002, May 2004, February 2007, and in May 2009. In addition, the Veteran was provided with a satisfactory VA etiological avlautaion in November 2009. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion). After evaluating the Veteran, his medical history, and the relevant evidence, the examining physician concluded that "it is less likely as not that his back condition is caused by or as a result of his service." The examiner noted the Veteran's complaint of back pain in October 1981 but concluded that the Veteran's current condition was not related to the earlier in-service event, reasoning that "[i]twould not be consistent for his current low back complaints to be related to a reportedly minor injury in 1981[.]" See VA November 2009 Examination. 

Although the Veteran can report the symptoms of back pain he is not competent to opine on the etiology of those symptoms. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir. 2012) (noting that a nexus between an internal disease such as hearing loss and any incident during service is not capable of lay observation, and requires medical training, expertise, or credentials). And the Veteran's reports regarding his back pain are inconsistent with a continuity of symptomatology from his discharge.
See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

In other words, there is no competent and credible evidence of either a direct nexus between the Veteran's service and his current lower back disability or of the continuity and chronicity that would be required to support a presumptive service connection. 38 C.F.R. §§ 3.303(b), 3.307. 

The Veteran has not provided any competent and contrary or conflicting account of etiology, he has not specifically challenged the examiner's evaluation or conclusions, and he has not identified any evidence or indication of continuing symptomatology between service and the filing of his claim. And there is no countervailing medical evidence. Cf. Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (noting that conflicting private medical evidence must be considered and weighed) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). Consequently, the evidence of a nexus is not in equipoise and the Veteran cannot demonstrate that he is entitled to a service connection to his degenerative disc disease. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App.at 53-56. 


ORDER

Entitlement to service connection for a diability of the lower back is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


